DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-13 in the reply filed on 6/21/2022 is acknowledged.
Claim 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/21/2022.
Claim 1 is allowable (but for the rejections under 35 U.S.C. 112 set forth below). The restriction requirement between inventions, as set forth in the Office action mailed on 6/8/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of inventions between groups I and III is withdrawn.  Claim 15, directed to a method of using the apparatus of claim 1 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 14, directed to the use of a device withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 2-3 and 10 are objected to because of the following informalities:  
In claims 2-3 “magnetisable particles is disposed” should be corrected with “magnetisable particles are disposed”.
In claim 10, “…dividing the filter cylinder in a filtration section…” would appear to be clearer as “…dividing the filter cylinder into a filtration section…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “a plurality of dynamic bristles” creates confusion. It is unclear whether the bristles are part of the brush or just a component of the antifouling device. In other words, are the bristles defining the bristles of the brush or are they in addition to any implicit bristles found in the brush?
Regarding claims 2 and 20, the various recitation of “its” and “it” creates confusion as it becomes unclear what element(s) is/are referenced.
Regarding claims 5-6, the recitations of “one or more magnets” creates confusion. Are these the same as or in addition to the magnets of claim 1?
Regarding claims 5-6, the recitations of “circumferentially adjacent magnets” creates confusion. Are these from the subset of the magnets provided in claim 1 or additional magnets?
Regarding claims 5-6, the recitation of “every magnet” creates confusion. Are these the same or different magnets from those recited in the claim previously and/or recited in claim 1?
Regarding claims 5-6, 8, 12-13, and 15, the recitations of “preferably” create confusion as to whether or not the subject matter which follows is required.
Regarding claim 9, the recitations of “the microfiltration or ultrafiltration membrane” and “the mantle” lack proper antecedent basis.
Regarding claim 11, the recitation of “optionally” creates confusion as to whether or not the subject matter which follows is required.
Regarding claim 15, the recitation of “said filter membrane” lacks proper antecedent basis.
Regarding claim 15, the recitation of “thereby forming a magnetic brush” creates confusion. Is this the same or different from the magnetic brush provided in claim 1? 
Allowable Subject Matter
Claims 1-13 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Lancaster et al. (US 2016/0122705) is the closest art of record. Lancaster provides as best illustrated in figures 7a-b a membrane filtration system (abstract) for algal production (title/abstract) including cleaning brushes (650,652), magnet associated therewith (660) and membrane (610) disposed within the overall system (inner compartment 612, outer compartment 622). Lancaster does not provide the cleaning brush and magnet such that it provides an antifouling device comprising a magnetic brush comprising one or more magnets and a plurality of magnetizable particles, the magnetizable particles being arranged in a plurality of dynamic bristles (as best understood being the bristles of the magnetic brush.
Lin (CN 106986465 A) provides a filtering brush (title) wherein the bristles include magnetic powder. However, Lin’s brush is non-analogous art in so much as it is intended to be used as a growth supporting medium for microorganisms as opposed to an antifouling or cleaning brush.
Huang et al. (Magnetorheological brush - a soft structure with highly tuneable stiffness) is relevant to the disclosure as a whole as it teaches the construction of magnetorheological brush like structures.
Cerda et al. (Magnetic responsive brushes under flow in strongly confined slits: external field control of brush structure and flowing particle mixture separation) teaches additional information on magnetorheological brushes and further their application for particle mixture separation in a colloidal system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/           Primary Examiner, Art Unit 1759